Order entered July 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00500-CV

                            MARCUS JOSEPH ROPER, Appellant

                                                  V.

                      KATHERINE ELIZABETH JOLLIFFE, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                          Trial Court Cause No. 13-00611-V-292ND

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated May 30, 2014, we notified

the Dallas County District Clerk that the clerk’s record was overdue. We directed the district

clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

tranmission, to:
Gary Fitzsimmons
Dallas County District Clerk



                               /s/   CAROLYN WRIGHT
                                     CHIEF JUSTICE